      Case 1:20-cv-00065-LG-RPM Document 85 Filed 04/06/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 JUNE STONESTREET                                                        PLAINTIFF

 v.                                               CAUSE NO. 1:20-cv-65-LG-RPM

 UNITED STATES OF AMERICA AND
 JOHN DOES 1-5                                                       DEFENDANTS

      MEMORANDUM OPINION AND ORDER DENYING PLAINTIFF’S
           MOTION TO INTRODUCE VIDEO DEPOSITION
              IN LIEU OF LIVE TRIAL TESTIMONY

      BEFORE THE COURT is the [48] Motion to Introduce Testimony of

Treating Physician by Video Deposition in Lieu of Live Trial Testimony, filed by

Plaintiff, June Stonestreet. Defendant, the United States of America, filed a [51]

Response to the Motion and later [55] supplemented said Response. After

considering the parties’ filings, the record in this matter, and the applicable law, the

Court finds that the Motion should be denied.

                                    BACKGROUND

      In this premises liability case filed under the Federal Tort Claims Act

(“FTCA”), Plaintiff June Stonestreet alleges that she fell while reaching for a carton

of eggs at the Commissary of Keesler Air Force Base in Biloxi, Mississippi on May 3,

2018. (See Compl., ¶ 6, ECF No. 1). Plaintiff alleges that her resulting injuries

were caused by the negligence of Keesler Air Force Base, which conduct she

attributes to Defendant, the United States of America. (Id. ¶¶ 7-9). Plaintiff

complains of permanent impairments resulting from her injuries and sues for
      Case 1:20-cv-00065-LG-RPM Document 85 Filed 04/06/21 Page 2 of 5




medical expenses, physical pain and suffering, lost earning capacity, lost wages, and

other damages arising from her fall. (Id. ¶¶ 8, 16).

      Plaintiff received treatment for her injuries from Dr. Matthew Lewis of

Bienville Orthopedics Specialists. In December 2020, Plaintiff designated Dr. Lewis

as an expert witness. (See Not. Serv. Designation of Experts, ECF No. 34). On

February 9, 2021, Plaintiff [43] noticed his deposition, scheduled to take place on

March 10, 2021. Thereafter, Plaintiff’s counsel asked Defendant’s counsel if the

deposition could be used in lieu of live testimony at trial, but no agreement was

reached. On March 2, 2021, Plaintiff [47] amended her notice to a video deposition

of Dr. Lewis. The same day, Plaintiff filed the instant [48] Motion to Introduce

Testimony of Treating Physician by Video Deposition in Lieu of Live Trial

Testimony. Defendant [51] responded and later [55] supplemented its response.

The issues are now ripe for disposition by the Court.

                                      DISCUSSION

      The Federal Rules of Civil Procedure provide certain circumstances in which

deposition testimony may be used in place of live testimony at trial:

      (4) A party may use for any purpose the deposition of a witness,
      whether or not a party, if the court finds:

      (A) that the witness is dead;

      (B) that the witness is more than 100 miles from the place of hearing
      or trial or is outside the United States, unless it appears that the
      witness’s absence was procured by the party offering the deposition;

      (C) that the witness cannot attend or testify because of age, illness,
      infirmity, or imprisonment;



                                         -2-
      Case 1:20-cv-00065-LG-RPM Document 85 Filed 04/06/21 Page 3 of 5




      (D) that the party offering the deposition could not procure the
      witness’s attendance by subpoena; or

      (E) on motion and notice, that exceptional circumstances make it
      desirable—in the interest of justice and with due regard to the
      importance of live testimony in open court—to permit the deposition to
      be used.

Fed. R. Civ. P. 32(a)(4).

      “The use of a deposition at trial is within the district court’s discretion, and

the decision of the district court will not be overturned except for an abuse of that

discretion.” Delgado v. City of El Campo, 68 F.3d 471, 1995 WL 581848, at *3 (5th

Cir. 1995). “The burden rests upon the party offering the deposition to establish the

unavailability of the witness.” Id. (citing Moore v. Miss. Valley State Univ., 871

F.2d 545, 552 (5th Cir. 1989)). Additionally, there is a “stringency with which this

particular set of requirements is applied.” Swearingen v. Gillar Home Health Care,

L.P., 759 F. App’x 322, 323-24 (5th Cir. 2019). “A ‘deposition is an acceptable

substitute for oral testimony when in-court observation of the witness is extremely

difficult or virtually impossible.’” Id. (citing Jauch v. Corley, 830 F.2d 47, 50 (5th

Cir. 1987)); see also Swearingen, 759 F. App’x at 324 (“The other specifically

identified grounds for unavailability indicate the Rule does not take lightly the

allowing of deposition testimony at trial.”).

      Moreover, under Rule 804 of the Federal Rules of Evidence, a witness is

unavailable where he or she is exempted by privilege, refuses to testify, testifies to a

failure to remember the subject-matter, cannot testify due to an infirmity or illness,

or otherwise is absent and cannot be compelled to testify. Fed. R. Evid. 804(a). An

unavailable witness’s testimony is excepted from the rule against hearsay where it

                                           -3-
      Case 1:20-cv-00065-LG-RPM Document 85 Filed 04/06/21 Page 4 of 5




“(A) was given as a witness at a trial, hearing, or lawful deposition, . . . and (B) is

now offered against a party who had—or, in a civil case, whose predecessor in

interest had—an opportunity and similar motive to develop it by direct, cross-, or

redirect examination.” Id. R. 804(b)(1).

      Plaintiff maintains that there are “exceptional circumstances” justifying the

use of Dr. Lewis’s video deposition in place of live testimony, as he “is a successful

and busy orthopedic surgeon,” such that live testimony would “require[e] him to

shut down his practice for an extended period,” which “is unduly burdensome.” (See

Mem. Supp. Pl.’s Mot. Introduce Testimony of Treating Physician by Video Dep. in

Lieu of Live Trial Testimony, at 5, ECF No. 49). However, a physician’s busy

schedule is generally not considered an exceptional circumstance warranting the

use of deposition testimony. See Krase v. Jialiang Qi, No. CV417-166, 2020 WL

4016250, at *3 (S.D. Ga. July 16, 2020) (“Neither have courts recognized doctors’

often busy schedules as, alone, sufficient to create an exceptional circumstance.”). 1

The Court concludes that the Fifth Circuit’s stringent interpretation of Rule 32

disfavors a finding that a physician’s busy schedule amounts to an “exceptional

circumstance.” See, e.g., Hegwood v. Ross Stores, Inc., No. 3:04CV2674-BH-G, 2007

WL 102994, at *2 (N.D. Tex. Jan. 16, 2007) (finding that a physician’s busy schedule



1 The Court does note, however, that “[c]ourts are sharply split regarding whether a
physician’s professional responsibilities constitute ‘exceptional circumstances’
justifying the use of his deposition in lieu of live testimony.” Rementer v. United
States, No. 8:14CV642-T-17MAP, 2015 WL 12862518, at *1 (M.D. Fla. Sep. 16,
2015) (citing McDaniel v. BSN Med., Inc., No. 4:07CV36-M 2010 WL 2464970 (W.D.
Ky. 2010)). That court ultimately denied the physician leave to introduce his
testimony by way of video deposition. Rementer, 2015 WL 12862518, at *1.
                                           -4-
      Case 1:20-cv-00065-LG-RPM Document 85 Filed 04/06/21 Page 5 of 5




is not an exceptional circumstance justifying substitution of his video deposition for

live testimony).

       Thus, Plaintiff has not demonstrated an exceptional circumstance justifying

departure from the general rule in favor of live testimony. Neither has Plaintiff

shown that Dr. Lewis is unavailable within the meaning of Federal Rule of

Evidence 804.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [48] Motion to

Introduce Testimony of Treating Physician by Video Deposition in Lieu of Live Trial

Testimony, filed by Plaintiff, June Stonestreet, is DENIED.

      SO ORDERED AND ADJUDGED this the 6th day of April, 2021.

                                        s/    Louis Guirola, Jr.
                                        LOUIS GUIROLA, JR.
                                        UNITED STATES DISTRICT JUDGE




                                             -5-
